DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 5, the language “the felt” lacks antecedence in the claim from which it depends.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French Document No. 3 081 451 to de Bonnefous de Caminel.
Regarding claim 1, de Bonnefous de Caminel discloses a package comprising: a sheet  of material (sheet 1 of rectangular shape cutout 6; machine translation lines 112-123) having a parallel top and bottom edges (7, 10) separated from one another by parallel first and second edges (8, 9); a first half of the bottom edge bonded to a second half of the bottom edge (Figs. 6 and 7); the first edge bonded to the second edge (Figs. 6 and 7); the top edge folded over itself and bonded to a main body portion of the sheet of material to define a channel (Figs. 2-5) for receiving means (11) for adjustably cinching the top edge.
Regarding claim 2, de Bonnefous de Caminel discloses the first and second half of the bottom edge, the first and second edge, and the top edge and main body are respectively bonded to one another by stitching (14; machine translation lines 146-156).
Regarding claim 3, de Bonnefous de Caminel discloses the means for adjustably cinching the top edge is an elongated cord (11).
Regarding claim 4, de Bonnefous de Caminel discloses the sheet of material is made of non-woven polyester (machine translation lines 212-224), which meets the recitation “the sheet of material is nonwoven felt”, to the same degree the claims sets forth metes and bounds of the term “felt”.
Regarding claim 8, the sheet material of the de Bonnefous de Caminel package is disclosed as being formed from a rectangular cutout (6; machine translation 146-156), wherein the distance between the top and bottom edges (7, 10) is greater than half the distance between the first and second edges (8, 9; Figs. 6 and 7).  Moreover, de Bonnefous de Caminel discloses making a strip (13) by connecting the first side (7) over some 20 centimeters (machine translation lines 186-200), which means the sheet of material in de Bonnefous de Caminel is at least about 8 inches wide between the first and second edges (8, 9); making half the distance between the first and second edges (8, 9) about 4 inches.  Therefore, the distance between the top and bottom edges (7, 10) is greater than the 4 inches defined by half the distance between the first and second edges (8, 9), in the sheet material de Bonnefous de Caminel, which meets the recitation “the sheet of material is about 4 inches to about 16 inches long between the top and bottom edges.”
Regarding claim 9, de Bonnefous de Caminel discloses making a strip (13) by connecting the first side (7) over some 20 centimeters (machine translation lines 186-200), which meets the recitation “the sheet of material is about 6 inches to about 30 inches wide between the first and second edges.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over French Document No. 3 081 451 to de Bonnefous de Caminel.
Regarding claim 5, de Bonnefous de Caminel discloses the sheet of material is made of non-woven polyester (machine translation lines 212-224), which meets the recitation “the sheet of material is nonwoven felt”, as discussed above.  However, it is uncertain if the non-woven polyester is recycled polyethylene terephthalate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use recycled polyethylene terephthalate for the non-woven polyester in the de Bonnefous de Caminel package, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 6, de Bonnefous de Caminel discloses the claimed invention, especially the sheet of material having a thickness (machine translation lines 42-79).  However, de Bonnefous de Caminel does not disclose the sheet of material being about 1 mm to about 5 mm thick.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a sheet material that is about 1 mm to about 5 mm thick for in the de Bonnefous de Caminel package, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 7, de Bonnefous de Caminel discloses the claimed invention, especially the sheet of material having a thickness (machine translation lines 42-79).  However, de Bonnefous de Caminel does not disclose the sheet of material being about 2 mm thick.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a sheet material that is about 2 mm thick for in the de Bonnefous de Caminel package, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 10, de Bonnefous de Caminel discloses the claimed invention (Figs. 3, 4, 6, and 7), except for the height of the channel defined by the folded top edge being about 0.25 to about 1.0 inches.  Another embodiment in de Bonnefous de Caminel teaches that it known in the art define the height of the channel by the folding the top edge (7) and making a connection a few centimeters from a fold line (D; Fig. 11; machine translation lines 186-200), which meets the recitation that “the height of the channel defined by the folded top edge is about 0.25 to about 1.0 inches.”  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to define the height of the channel by the folded top edge by about 0.25 to about 1.0 inches the de Bonnefous de Caminel package embodiment of Figs. 3, 4, 6, and 7, as in the de Bonnefous de Caminel package embodiment of Fig. 11, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734